Citation Nr: 1717969	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  17-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida

THE ISSUE

Entitlement to payment or reimbursement of medical expenses for treatment provided at Morton Plant Hospital from September 3-6, 2016.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to November 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, Florida.  

The VBMS and Virtual VA claims files contain documents that are either duplicative of the evidence in the paper claims file or not relevant to the issue on appeal. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1. As of September 2, 2016, the Veteran's medical condition at Morton Plant Hospital was stable for transfer to a VA facility. 

2. Nonetheless, the Veteran remained at St. Morton Plant Hospital beyond the point of stability from September 3-6, 2016. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for treatment provided at Morton Plant Hospital from September 3-6, 2016 have been not met or approximated. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.1000, 17.1002. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses. Specifically, October 2016 and January 2017 letters explained the criteria under which payment could be made for non-VA care. These letters invited the Veteran to submit or identify relevant evidence. Furthermore, it appears that all relevant medical records have been associated with the Veteran's claims folder. The Board concludes that VA's duties to notify and assist have been met.

The Veteran is seeking payment or reimbursement of the costs associated with private medical services he received at Morton Plant Hospital from September 3-6, 2016. The Veteran was transported via ambulance to Morton Plant Hospital on August 26, 2016. At that time he was diagnosed with acute and chronic respiratory failure and possible gram-negative pneumonia. He was treated at Morton Plant Hospital from August 26, 2016 to September 6, 2016. 

In his VA Form 9, the Veteran asserts that he had the right to stay where he was in the hospital and not be moved without penalty and that a doctor made no clear statement that he was well enough to go to the VA hospital. The Veteran also makes additional statements regarding Medicare not paying his bill. However, because the Veteran's claim is being denied on the basis of his not being transferred to a VA facility upon reaching the point of stability, these contentions will not be addressed. 

The Veteran subsequently sought reimbursement for his medical expenses. In October 2016, VA reimbursed the Veteran's medical expenses from August 26, 2016 to September 2, 2016. VA denied the claim for reimbursement from September 3-6, 2016, finding that on September 2, 2016 the Veteran had reached the point of stability. In December 2016, a VA physician reviewed the record and concluded that the Veteran reached the point of stability on September 2, 2016. On the basis of this review, the Bay Pines Veterans Health System upheld the denial of reimbursement.

The Veteran is in receipt of a non-service-connected pension. The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program). See 38 C.F.R. § 17.120. The Veteran is not service-connected for a respiratory disability. Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 . To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

These criteria are conjunctive, not disjunctive; thus, all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

At the outset, the Board notes that the law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process. See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000). That presumption of regularity entitles the Board to rely on the summary of evidence indicated by the Bay Pines Veterans Health System in making its decision. Yet we recognize that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary." Warfield v. Gober, 10 Vet. App. 483, 486   (1997). However, no such evidence has been received in this case.

Here, the determinative issue is whether after September 2, 2016, the Veteran was receiving emergency treatment. 

The implementing regulation, 38 C.F.R. § 17.1002, provides that the "emergency treatment" standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the Veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities. 38 C.F.R. §§ 17.52, 17.53. No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available government facilities. 38 C.F.R. § 17.130. 

In order to obtain reimbursement for non-VA emergency services furnished to a Veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied. See 38 C.F.R. §§ 17.100-17.1008. 

The reviewing VA physician in this case found that the Veteran had reached the point of stability on September 2, 2016. Therefore, after that time period, the Veteran should have been transferred to a VA facility, as his condition was no longer emergent. However, the Veteran remained at Morton Plant Hospital. There is nothing in the record to show that, past September 2, 2016, the Veteran had an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. The Veteran's medical records from Morton Plant Hospital show that on September 2, 2016, the Veteran refused to be transferred to a VA hospital. At that time the Veteran stated that he felt better but that he would like to stay for another day in the hospital. 

Although the Board is sympathetic to the Veteran's contentions, the law does not provide for equitable relief in this situation. Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services where VA treatment is not feasibly available. The Board has no authority to disregard these requirements. As such, the Board is compelled to conclude that, in light of the circumstances discussed above, alternative VA treatment was feasibly available at the point of stability. Consequently, the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Morton Plant Hospital from September 3-6, 2016 is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


